Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.   Claims 21-35 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15864,680. Although the claims at issue are not identical, they are not patentably distinct from each other because Applicant's claims 1-20 broaden the scope of copending application 15/864,680 of claims 1-20 by eliminating  wherein, in a symbol to which the PSS is mapped, in a symbol to which the SSS is mapped, and in a symbol to which only the PBCH is mapped  and the number of subcarriers to which the PBCH is mapped is greater than the number of subcarriers to which the PSS and the SSS are mapped  from claim 1of the copending application. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also note Ex Parte . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

5.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.   Claims 21-23, 26-30 and 33-35  are  rejected under 35 U.S.C. 103 as being unpatentable over Si et al. (2018/0248642).
   For claims 21-23, 26-30 and 33-35 , Si et al. (2018/0248642) discloses a system comprising 
Si teaches method of transmitting/receiving (figs. 2 and 3) demodulation reference signals (DMRSs) for a PBCH (Physical Broadcast Channel) signal in a wireless communication system, the method comprising: mapping a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) to resource elements on a first group of OFDM (Orthogonal Frequency Divisional Multiplex) symbols within a synchronization signal (SS) block, wherein the first group of OFDM symbols includes two OFDM symbols (figs. 13,18 and 19, U [0165]); mapping the PBCFI signal to resource elements on a second group of OFDM symbols within the SS block, wherein the second group of OFDM symbols comprises two OFDM symbols on which neither the PSS nor the SSS is mapped, with the two OFDM symbols spaced apart by at least one OFDM symbol in a time domain(figs. 18 and 19); mapping the DMRSs for the PBCFI signal to the resource elements on the second group of OFDM symbols within the SS block, wherein the DMRSs on each of the two OFDM symbols in the second group of OFDM symbols are mapped on identical subcarriers that are spaced apart by N subcarriers in a frequency domain, where N is an integer between 1 and 5, transmitting the SS block to a receiving device (e.g.,1802b of fig. 18,1901a-1901c, 1902b and 1902c of fig. 19, H [0225], the NR-DMRS REs are inserted in the NR-PBCH 
  For claims 21-23, 26-30 and 33-35  , Si et al.  discloses all the subject matter of the claimed invention with the exception of wherein centers of subcarriers for the PSS, the SSS and the PBCH are identical in the communications network.  However, centers of subcarriers for the PSS, the SSS and the PBCH  identical is  well known in the art. Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention to use the centers of subcarriers for the PSS, the SSS and the PBCH are identical in the communications network  as well-known advantages in Si et al. for the purpose of synchronizing the network.

8.    Claims 24,25,31, and 32 are  rejected under 35 U.S.C. 103 as being unpatentable over Si et al. in view of You et al. (2017/0171842).
For claims 24,25,31,and 32,  Si et al.  discloses all the subject matter of the claimed invention with the exception of  DMRs  in the communications network.   You  et al.  from the same or similar fields of endeavor teach a provision of DMRs ( See claim 6).  Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention to use the DMRs as taught by Love et al.  in the communications network of  Si et al. for the purpose of using the reference signals for synchronizing the network.

9.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 . 

10.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171.  The examiner can normally be reached on Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476